Case 2:20-cv-10936-DPH-DRG ECF No. 1 filed 04/15/20          PageID.1   Page 1 of 17



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


KATHY PLACIDO,

             Plaintiff,
                                                      CASE NO.
   v.
                                                      JURY DEMAND
MGM GRAND DETROIT, LLC,
a Foreign Limited Liability Company,

       Defendant.
________________________________/

                 COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, KATHY PLACIDO, brings this Complaint for damages and demand

for jury trial against Defendant, MGM GRAND DETROIT, LLC (“MGM”), and

states as follows:

                                       PARTIES

        1.      Plaintiff is a resident of the State of Michigan and resides in Macomb

County, Michigan.

        2.      Defendant conducts continuous and systematic business in Wayne

County, Michigan.

        3.      The events described in this lawsuit primarily occurred in Wayne

County, Michigan.
Case 2:20-cv-10936-DPH-DRG ECF No. 1 filed 04/15/20        PageID.2    Page 2 of 17



       4.     At all times material hereto, Plaintiff was an “employee” of Defendant

within the meaning of the Americans with Disabilities Act (“ADA”), 42 U.S.C.

§ 12101 et seq., the Family Medical Leave Act, as amended (“FMLA”), 29 U.S.C.

§ 2601, et seq., and Michigan’s Persons with Disability Civil Rights Act

(“PDCRA”), MCL § 37.1101 et seq.

       5.     Defendant meets all of the requirements for employer status under the

ADA, the FMLA, and the PDCRA.

       6.     Defendant has a workforce that includes more than 500 employees.

                                    JURISDICTION

       7.     The jurisdiction of this court is invoked pursuant to Title I of the

ADA, 42 U.S.C. § 12101 et seq. and the FMLA, 29 U.S.C. § 2601, et seq.

       8.     As such, the Court has original jurisdiction over this complaint

pursuant to 28 U.S.C. §§ 1331 and 1337.

       9.     The Court has supplemental jurisdiction over Plaintiff’s PDCRA

claim, MCL § 37.1101 et seq., because this claim is so related to Plaintiff’s ADA

and FMLA claims that they form part of the same case or controversy.

       10.    This Court has jurisdiction to grant injunctive relief and declaratory

relief, as well as damages is invoked pursuant to the statutes cited above as well as

Ex Parte Young, 209 U.S. 123 (1908) pursuant to Plaintiff’s request for prospective

injunctive relief.

                                          2
Case 2:20-cv-10936-DPH-DRG ECF No. 1 filed 04/15/20           PageID.3     Page 3 of 17



                                        VENUE

      11.    Venue is proper in this Court pursuant to 28 U.S.C. §1391 because a

substantial part of the events or omissions giving rise to the claims occurred within

the Southern Division of the Eastern District of Michigan.

      12.    Defendant conducts substantial and not isolated business within the

Southern Division of the Eastern District of Michigan.

      13.    Defendant has agents and employees in the Southern Division of the

Eastern District of Michigan.

      14.    Defendant has a business located in the Southern Division of the

Eastern District of Michigan.

                                CONDITIONS PRECEDENT

      15.    Plaintiff has exhausted his administrative remedies by filing a charge

of discrimination with the Equal Employment Opportunity Commission on

October 2, 2019.

      16.    On January 28, 2020, the EEOC issued Plaintiff a Dismissal and

Notice of Right to Sue against Defendant with regard to this matter. A copy of this

Right to Sue letter is attached as Exhibit A.

      17.    Plaintiff files this action within the applicable period of limitations.

      18.    All conditions precedent to this action have been satisfied and/or

waived.

                                           3
Case 2:20-cv-10936-DPH-DRG ECF No. 1 filed 04/15/20          PageID.4    Page 4 of 17



                                STATEMENT OF FACTS

      19.    In August 2005, Plaintiff began working as a dealer for MGM.

      20.    At all times material hereto, Plaintiff was an individual with a

disability within the meaning of the ADA and the PDCRA.

      21.    Specifically, Plaintiff suffers from Hypothyroidism.

      22.    Hypothyroidism is a disability as defined by the ADA as amended,

and the PDCRA.

      23.    At all material times, Plaintiff was a qualified individual with a

disability within the meaning of the ADA and the PDCRA because Plaintiff had a

disability and/or was perceived by Defendant as having a disability that

substantially limited her ability to perform one or more major life activities.

      24.    Specifically, this disability substantially limits Plaintiff ability to

perform manual tasks, talking, communicating, working, and negatively affecting

the functioning of her endocrine system, amongst other things.

      25.    Plaintiff made this disability known to Defendant.

      26.    In 2011, Plaintiff first applied for and received FMLA leave related to

Hypothyroidism.

      27.    On January 19, 2019, Plaintiff began FMLA leave for thyroid surgery.

      28.    A pit boss warned Plaintiff that MGM would look for a reason to get

rid of her when she returned from leave.

                                           4
Case 2:20-cv-10936-DPH-DRG ECF No. 1 filed 04/15/20          PageID.5    Page 5 of 17



         29.    On March 25, 2019, Plaintiff returned to work as a three-card poker

dealer.

         30.    Due to her thyroid surgery, she had difficulty speaking, breathing, and

swallowing.

         31.    Additionally, her new thyroid medication caused her to have

extremely dry hands.

         32.    On May 19, 2019, Plaintiff was terminated for allegedly marking

cards.

         33.    MGM accused Plaintiff of marking cards by making indentations with

her nails.

         34.    However, Plaintiff did not intentionally mark indentations on the

cards or intentionally mark the cards in any other way.

         35.    In any event, marking cards does not confer any advantage to a player,

the house, or a dealer in three-card poker.

         36.    The Michigan Unemployment Insurance Agency found no evidence

of wrongdoing and allowed Plaintiff to collect unemployment benefits.


                             COUNT I - DISCRIMINATION IN
                               VIOLATION OF THE ADA

         37.    Plaintiff realleges and reincorporates paragraphs 1-36 as if fully set

forth herein.

                                            5
Case 2:20-cv-10936-DPH-DRG ECF No. 1 filed 04/15/20           PageID.6   Page 6 of 17



       38.     Plaintiff is an individual with a disability under the ADA, 42 U.S.C.

§ 12101 et seq.

       39.     At all relevant times, Plaintiff was qualified for the positions she held

with Defendant.

       40.     At all relevant times, Plaintiff could perform the essential functions

for the positions she held with Defendant, either with or without a reasonable

accommodation.

       41.     During the time Plaintiff was employed by Defendant, Plaintiff was

subjected to disparate treatment and discrimination on the basis of her disability

and/or perceived disability, as set forth herein.

       42.     Defendant violated the ADA by, inter alia, the following acts:

               a.    Discharging Plaintiff because of her disability and/or perceived

       disability;

               b.    Denying employment opportunities to Plaintiff because of her

       disability and/or perceived disability; and/or

               c.    Subjecting Plaintiff to disparate treatment on the basis of her

       disability and/or perceived disability.

       43.     Defendant’s discriminatory actions were willful, deliberate, and

intentional.




                                            6
Case 2:20-cv-10936-DPH-DRG ECF No. 1 filed 04/15/20           PageID.7    Page 7 of 17



      44.    The injuries to Plaintiff that arose as a consequence of Defendant’s

conduct were foreseeable and intentionally caused by Defendant.

      45.    As a direct and proximate result of the Defendant’s violation of the

ADA, Plaintiff suffered economic damages including but not limited to, loss of

wages, loss of benefits, back pay, front pay, and other expenses.

      46.    As a direct and proximate result of Defendant’s violation of ADA,

Plaintiff has suffered emotional and physical distress, mental and physical

anguish, loss of reputation, humiliation and embarrassment and the physical

effects associated therewith, and will so suffer in the future.

      47.    As a direct, natural, proximate and foreseeable result of the actions of

Defendant, Plaintiff has suffered injuries for which she is entitled to

compensation, including, but not limited to, future pecuniary losses, emotional

pain, suffering, inconvenience, mental anguish, loss of enjoyment of life, and other

non-pecuniary losses.

      48.    The conduct of Defendant was so willful and wanton, and performed

with malice or reckless indifference to the statutory rights of Plaintiff, as to entitle

her to an award of punitive damages against Defendant, to deter them, and others,

from such conduct in the future.

      49.    Plaintiff is entitled to recover reasonable attorney’s fees and litigation

expenses pursuant to the ADA.

                                           7
Case 2:20-cv-10936-DPH-DRG ECF No. 1 filed 04/15/20            PageID.8    Page 8 of 17



      50.       Plaintiff, having been discriminated against by Defendant, has

suffered irreparable harm for which there is no plain, adequate or complete

remedy at law.

                         COUNT II - DISCRIMINATION IN
                          VIOLATION OF THE PDCRA

      51.       Plaintiff realleges and reincorporates paragraphs 1-36 as if fully set

forth herein.

      52.       Plaintiff is an individual with a disability under the PDCRA.

      53.       At all relevant times, Plaintiff was qualified for the positions she held

with Defendant.

      54.       At all relevant times, Plaintiff could perform the essential functions

for the positions she held with Defendant, either with or without a reasonable

accommodation.

      55.       During the time Plaintiff was employed by Defendant, Plaintiff was

subjected to disparate treatment and discrimination on the basis of her disability

and/or perceived disability, as set forth herein.

      56.       Defendant violated the PDCRA by, inter alia, the following acts:

                a.    Discharging Plaintiff because of her disability and/or perceived

      disability;

                b.    Denying employment opportunities to Plaintiff because of her

      disability and/or perceived disability; and/or
                                             8
Case 2:20-cv-10936-DPH-DRG ECF No. 1 filed 04/15/20          PageID.9    Page 9 of 17



               c.    Subjecting Plaintiff to disparate treatment on the basis of her

       disability and/or perceived disability.

       57.     Defendant’s discriminatory actions were willful, deliberate, and

intentional.

       58.     The injuries to Plaintiff that arose as a consequence of Defendant’s

conduct were foreseeable and intentionally caused by Defendant.

       59.     As a direct and proximate result of the Defendant’s violation of the

PDCRA, Plaintiff suffered economic damages including but not limited to, loss of

wages, loss of benefits, back pay, front pay, and other expenses.

       60.     As a direct and proximate result of Defendant’s violation of PDCRA,

Plaintiff has suffered emotional and physical distress, mental and physical anguish,

loss of reputation, humiliation and embarrassment and the physical effects

associated therewith, and will so suffer in the future.

       61.     As a direct, natural, proximate and foreseeable result of the actions of

Defendant, Plaintiff has suffered injuries for which she is entitled to

compensation, including, but not limited to, future pecuniary losses, emotional

pain, suffering, inconvenience, mental anguish, loss of enjoyment of life, and other

non-pecuniary losses.




                                            9
Case 2:20-cv-10936-DPH-DRG ECF No. 1 filed 04/15/20            PageID.10     Page 10 of 17



        62.     Plaintiff, having been discriminated against by Defendant, has

 suffered irreparable harm for which there is no plain, adequate or complete

 remedy at law.

                                  COUNT III
                     RETALIATION IN VIOLATION OF THE ADA

        63.     Plaintiff realleges and adopts all pertinent parts of paragraphs 1-36 as

 if set forth herein.

        64.     Plaintiff engaged in a protected activity when she requested a

 reasonable accommodation for her disability.

        65.     Specifically, Plaintiff requested leave to accommodate her disability.

        66.     Beginning shortly after Plaintiff’s initial request for a reasonable

 accommodation for her disabilities, and continuing until her termination, Defendant

 took adverse employment actions against Plaintiff, including but not limited to:

                a.      Denial of work opportunities;

                b.      Denial of benefits and advantageous terms and conditions of

        employment; and

                c.      Termination of her employment.

        67.     Defendant took these retaliatory actions because of Plaintiff’s request

 for a reasonable accommodation for her disability.

        68.     Defendant’s     retaliatory   actions   were   willful,   deliberate,   and

 intentional.
                                              10
Case 2:20-cv-10936-DPH-DRG ECF No. 1 filed 04/15/20          PageID.11    Page 11 of 17



       69.    The injuries to Plaintiff that arose as a consequence of Defendant’s

 conduct were foreseeable and intentionally caused by Defendant.

       70.    This retaliation would not have occurred but for Plaintiff engaging

 in protected activity under the ADA.

       71.    As a direct and proximate result of the Defendant’s violation of the

 ADA, Plaintiff suffered economic damages including but not limited to, loss of

 wages, loss of benefits, back pay, front pay, and other expenses.

       72.    As a direct and proximate result of Defendant’s violation of ADA,

 Plaintiff has suffered emotional and physical distress, mental and physical anguish,

 loss of reputation, humiliation and embarrassment and the physical effects

 associated therewith, and will so suffer in the future.

       73.    As a direct, natural, proximate and foreseeable result of the actions of

 Defendant, Plaintiff has suffered injuries for which she is entitled to compensation,

 including, but not limited to, future pecuniary losses, emotional pain, suffering,

 inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary
 losses.

       74.    The conduct of Defendant was so willful and wanton, and performed

 with malice or reckless indifference to the statutory rights of Plaintiff, as to entitle

 her to an award of punitive damages against Defendant, to deter them, and others,

 from such conduct in the future.



                                            11
Case 2:20-cv-10936-DPH-DRG ECF No. 1 filed 04/15/20          PageID.12    Page 12 of 17



        75.    Plaintiff is entitled to recover reasonable attorney’s fees and litigation

 expenses pursuant to the ADA.

        76.    Plaintiff, having been retaliated against by Defendant, has suffered

 irreparable harm for which there is no plain, adequate or complete remedy at law.

                               COUNT VI
                RETALIATION IN VIOLATION OF THE PDCRA

        77.    Plaintiff realleges and adopts all pertinent parts of paragraphs 1-36 as

 if set forth herein.

        78.    Plaintiff engaged in a protected activity when she requested a

 reasonable accommodation for her disabilities.

        79.    Specifically, Plaintiff requested leave to accommodate her disability.
        80.    Beginning shortly after Plaintiff’s initial request for a reasonable

 accommodation for her disabilities, and continuing until her termination, Defendant

 took adverse employment actions against Plaintiff, including but not limited to:

               a.       Denial of work opportunities;

               b.       Denial of benefits and advantageous terms and conditions of

        employment; and

               c.       Termination of her employment.

        81.    Defendant took these retaliatory actions because of Plaintiff’s request

 for a reasonable accommodation for his disabilities.



                                            12
Case 2:20-cv-10936-DPH-DRG ECF No. 1 filed 04/15/20           PageID.13      Page 13 of 17



        82.     Defendant’s    retaliatory   actions   were    willful,   deliberate,   and

 intentional.

        83.     The injuries to Plaintiff that arose as a consequence of Defendant’s
 conduct were foreseeable and intentionally caused by Defendant.

        84.     This retaliation would not have occurred but for Plaintiff engaging

 in protected activity under the PDCRA.

        85.     As a direct and proximate result of the Defendant’s violation of the

 PDCRA, Plaintiff suffered economic damages including but not limited to, loss of

 wages, loss of benefits, back pay, front pay, and other expenses.
        86.     As a direct and proximate result of Defendant’s violation of PDCRA,

 Plaintiff has suffered emotional and physical distress, mental and physical anguish,

 loss of reputation, humiliation and embarrassment and the physical effects associated

 therewith, and will so suffer in the future.

        87.     As a direct, natural, proximate and foreseeable result of the actions of
 Defendant, Plaintiff has suffered injuries for which she is entitled to compensation,

 including, but not limited to, future pecuniary losses, emotional pain, suffering,

 inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary

 losses.

        88.     Plaintiff is entitled to recover reasonable attorney’s fees and litigation
 expenses pursuant to the PDCRA.

        89.     Plaintiff, having been retaliated against by Defendant, has suffered

 irreparable harm for which there is no plain, adequate or complete remedy at law.


                                             13
Case 2:20-cv-10936-DPH-DRG ECF No. 1 filed 04/15/20         PageID.14    Page 14 of 17



                               COUNT V
                      RETALIATION UNDER THE FMLA

       90.    Plaintiff re-alleges and adopts the allegations of paragraphs 1-36.

       91.    When Plaintiff requested FMLA leave in January 2019, she had

 worked more than 1,250 hours for Defendant during the preceding 12 month

 period.

       92.    When Plaintiff requested FMLA leave in January 2019, she had

 worked more than 1,250 hours for her employer during the preceding 12 month

 period.

       93.    When Plaintiff requested FMLA leave in January 2019, she had

 worked for her employer for more than 12 months.

       94.    When Plaintiff requested FMLA leave in January 2019, she worked at

 a location where her employer had at least 50 employees within 75 miles.

       95.    When Plaintiff requested FMLA leave in January 2019, her employer

 had more than 50 employees in the 20 or more workweeks in the current or

 preceding calendar year, including a joint employer or successor in interest to the

 covered employer.

       96.    When Plaintiff requested FMLA leave in January 2019, she was

 entitled to 12 weeks of job protected leave for her own serious health condition.
       97.    When Plaintiff requested FMLA leave in January 2019, she requested

 FMLA leave for surgery for a serious health condition which would have made

 Plaintiff unable to perform the essential functions of her job.


                                           14
Case 2:20-cv-10936-DPH-DRG ECF No. 1 filed 04/15/20           PageID.15     Page 15 of 17



       98.    Plaintiff met all requirements to be entitled to take FMLA leave.

       99.    Defendant retaliated against Plaintiff by terminating her employment

 because she exercised her FMLA rights, and for expressing her intent to continue to
 exercising her FMLA rights in the future.

       100. As a direct and proximate result of Defendant’s retaliation, Plaintiff

 has suffered economic damages including but not limited to, compensatory and

 actual damages including loss of wages, loss benefits, back pay, front pay, and

 other expenses.

       101. The actions of Defendant as alleged above were intentionally and

 purposefully.

       102. The conduct of Defendants was so willful and wanton, and performed

 with malice or reckless indifference to the statutory rights of Plaintiff, as to entitle

 her to an award of liquidated damages against Defendants, to deter them, and

 others, from such conduct in the future.

       103. Plaintiff is entitled to recover her attorneys’ fees and costs pursuant to

 42 U.S.C. § 2617(a)(3).

                              REQUEST FOR RELIEF

       WHEREFORE, Plaintiff prays for damages in an amount to be determined

 at trial, together with interest, cost of suit, attorneys’ fees, and all such other relief

 as the court deems just and proper which include:


                                             15
Case 2:20-cv-10936-DPH-DRG ECF No. 1 filed 04/15/20      PageID.16   Page 16 of 17



            a.    Declare that the aforementioned practices and actions of

       Defendant constitute unlawful employment practices in violation of the

       ADA, the PDCRA and the FMLA;

            b.    Award Plaintiff all lost wages, past and future, and other

        monetary damages to which she is entitled to including interest the ADA,

        the PDCRA and the FMLA;

            c.    Award Plaintiff compensatory damages under the ADA and the

        PDCRA;

            d.    Award Plaintiff punitive damages under the ADA;

            e.    Award Plaintiff exemplary damages under the PDCRA;

            f.    Award Plaintiff liquidated damaged under the FMLA;

            g.    Award Plaintiff reasonable attorney’s fees, costs, and interest;

            h.    Award Plaintiff equitable relief including, but not limited to: an

        injunction directing Defendant to cease their discriminatory conduct and

        practices; full reinstatement to her employment and position with

        Defendant; and

            i.    Award such other relief as this Court deems just and proper and

        any other relief afforded under the ADA, the PDCRA and the FMLA.




                                       16
Case 2:20-cv-10936-DPH-DRG ECF No. 1 filed 04/15/20       PageID.17   Page 17 of 17



                          DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury.



                                     Respectfully submitted,

                                     MORGAN & MORGAN, P.A.

                                     By: /s/ Warren D. Astbury
                                         WARREN ASTBURY
                                         Michigan Bar No.: P82416
                                         Illinois Bar No.: 6298999
                                         Florida Bar No.: 78056
                                         California Bar No.: 311962
                                         2000 Town Center, Suite 1900
                                         Southfield, MI 48075
                                         (313) 251-1399
                                         wastbury@forthepeople.com

                                     Attorney for Plaintiff

 Dated: April 15, 2020




                                          17
